Citation Nr: 1607577	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee disability.  

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1983.  

These matters are before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which originally had jurisdiction over this appeal.  Jurisdiction over this case was transferred to the RO in Buffalo, New York, which forwarded the appeal to the Board.

In November 2013, the Board remanded the reopened claims of entitlement to service connection for a low back disability and a left knee disability to the RO for additional evidentiary development.  Also remanded for additional development were the claims of service connection for asthma and for migraine headaches.  Subsequently, in a March 2014 rating decision, service connection for asthma was granted and a 30 percent rating assigned, effective March 29, 2007.  That claim is no longer on appeal.  As to the remaining claims, the development requested included obtaining contemporaneous examinations with opinions addressing the nature and etiologies of migraine headaches and any disorders of the low back and left knee.  The claims have now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran's headaches are not etiologically related to service.  

2.  The Veteran's current low back disorder, to include degenerative changes, is not etiologically related to service, did not manifest within one year of discharge from service, and is not etiologically related to or aggravated by a service-connected right knee disorder.  

3.  The Veteran's current left knee disorder, to include degenerative changes, is not etiologically related to service, did not manifest within one year of discharge from service, and is not etiologically related to or aggravated by a service-connected right knee disorder.  


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  A low back disorder was not incurred in or aggravated in service, may not be presumed to have been incurred in or aggravated therein, nor is it caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2015).  

3.  A left knee disorder was not incurred in or aggravated in service, may not be presumed to have been incurred in or aggravated therein, nor is it caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a May 2007 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical examinations in December 2013 which, as detailed below, included opinions that addressed the nature and etiology of the Veteran's headaches, low back, and left knee conditions.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Background

Review of the service treatment records (STRs) is negative for report of, treatment for, or diagnoses of low back or left knee conditions.  They do show that the Veteran was in a "slow speed" motor vehicle accident and that he hit his head on the windshield.  The diagnoses were contusions and abrasions.  The STRs also reflect that he suffered a fracture of the right distal femur in 1982.  

When examined by VA in December 1997, it was noted that the Veteran fractured his right femur in 1982 when he was hit by a car while riding a motorcycle.  He had had two surgeries that same year.  Currently, the right thigh and knee hurt in cold weather.  His knee swelled on occasion.  He had limited right knee motion.  He also noted occasional grinding and had some instability.  As for the left knee, the onset of symptoms (buckling and swelling) was about a 11/2 years ago after playing basketball.  There was no limp but he occasionally used an elasticized knee brace.  His knee occasionally gave out when using stairs.  There was some fatigability post exercise.  The lower back symptoms began in approximately 1988 after he strained it while working in a warehouse.  Currently, he experienced back pain about once a month after increased activity.  Following examination of the low back and left knee, the examiner opined that there was no left knee condition on examination.  Moreover, there was no left knee condition secondary to the right knee/leg condition.  Any left knee symptomatology was the result of the 1996 basketball injury.  With respect to the low back, X-ray showed old anterior wedging of T12 and L1.  The examiner noted that there was no relationship between current back complaints and the right knee condition.  Current complaints were related to the 1988 injury.  

Service connection was established for status post right femur fracture with right knee impairment in a March 1998 rating decision.  Service connection was denied for a lumbar spine condition and a left knee condition.  

The claims file includes additional VA treatment records dated from 2006 through 2013.  Review of these records reflects medical histories throughout wherein the Veteran reported headaches and low back and left knee pain.  In September 2006, the Veteran reported bilateral knee pain and X-ray of the left knee showed slightly prominent tibial spines.  In December 2006, the Veteran reported migraine headaches.  No chronic headache disorder was assessed.  In February 2007, the Veteran gave a history of bilateral knee pain since the inservice motorcycle accident.  There was an assessment of osteoarthritis/degenerative joint disease (DJD) of the left knee.  The evidence also includes a March 2007 VA discharge summary that indicates that the Veteran underwent left knee arthroscopic surgery for anterior cruciate ligament and lateral meniscus ligament tears.  

Subsequently dated VA records include an April 2008 report wherein the Veteran reported headaches that he believed were secondary to being hit in the head with a shelf from a foot locker while in boot camp.  A scar on the forehead was noted.  At this time, he also noted that his right knee was service connected and that his pelvis had shifted, causing low back and left knee problems.  A September 2008 report includes notation that that the Veteran gave a history of low back pain since the inservice motorcycle accident and right leg injury.  The right leg was described as being about 1 inch shorter that the left.  As summarized by the Board in a November 2013 remand, additional records in September 2008 showed increased lumbar lordosis with an unequal pelvis.  The examiner noted that the Veteran's leg length deficit was observable in his gait pattern and opined that his scoliosis was most likely secondary to his leg length discrepancy.  The assessment was signs and symptoms consistent with longstanding lumbar spine DJD.  

VA records reflect that magnetic resonance imaging (MRI) in April 2009 showed that the anterior cruciate ligament was torn.  There was chondromalacia of the lateral femoral condyle and multiple subchondral subcortical cysts compatible with osteoarthritis.  

In February 2011, the Veteran was seen for evaluation for a knee brace to provide support.  In February 2012, he was treated for a left distal fibular fracture sustained while playing hockey.  

In a November 2013 Board decision, the previously denied claims of service connection for a low back disability and a left knee disability were reopened.  The reopened claims were remanded for additional development, to include obtaining VA records dated subsequent to 2009, Social Security Administration (SSA) records, and VA examinations to address the nature and etiologies of current low back and left knee disorders.  Moreover, the claim of service connection for migraine headaches was remanded for examination to determine the current nature and etiology of migraine headaches.  

As referenced above, additional VA records dated subsequent to 2009, were submitted to the record.  The requested examinations were conducted in December 2013.  As for migraine headaches, the examiner noted the Veteran's medical history, to include the inservice incident whereupon he hit his head on the windshield.  He also noted that the Veteran reported migraine headaches in 2006 with increased stress from school work/college.  It was opined that the Veteran's current claimed condition of migraine headaches was less likely as not (less than 50 percent probability) related to military service.  For rationale, he pointed out that there was a strong genetic component for those with migraines.  The risk of having migraines was increased "4-fold" in those with relatives who had migraines.  The examiner stated that his opinion could change if there was evidence of headaches during service.  

The examiner opined that the Veteran's current low back condition (low back pain with degenerative arthritic changes at L4-L5 and L5-S1) was less likely as not linked to service or related to a service condition.  For rationale, it was noted that there was no report of a low back condition during service and in 1997, his low back complaints were related to a post service injury.  The examiner also opined that current low back etiology was unrelated to the shortening of the right leg.  For rationale, medical treatises were considered, and while it was acknowledged that while there was "controversy" regarding the magnitude of length discrepancy that would result in musculoskeletal problems, the breakpoint of 20 mm was often used.  In this case, the leg length discrepancy involved one half to one inch (1 cm to 3 cm) and was probably not a factor in developing a back disorder.  

As for the left knee, it was opined that the Veteran's current left knee condition (osteoarthritis/DJD of the left knee) was less likely as not linked to service or related to a service condition.  For rationale, it was noted that there was no left leg disorder noted during service or at time of examination in 1997.  The examiner cited medical articles in finding that the degree of shortening of the right leg in this case was not likely to cause gait issues which would affect the left leg.  

Analysis

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding service connection for migraine headaches on a direct basis and for disorders of the low back and left knee on a presumptive, direct, or secondary basis.  The probative evidence of record, as summarized above, simply does not reflect chronic conditions associated with headaches, the low back, or left knee, until many years after service.  Moreover, the probative evidence specifically rules out any connection between the Veteran's complaints of headaches and his military service.  The evidence also rules out any connection between his low back and left knee disorder and his military service or a service-connected right knee disorder.  

In further discussion, the Board finds that the December 2013 VA medical examiner's report is the most probative evidence of record as it was comprehensive, definitive, based upon a complete review of the Veteran's entire claims file, and in consideration of the Veteran's reported history and the VA examiner's opinions.  As summarized above, it was opined by the examiner that headaches were not of service origin.  Moreover, the examiner opined that low back and left knee disorders were not of service origin or secondary to a service-connected right knee disorder.  The examiner noted that chronic headaches were not noted during service or until many years thereafter.  Similarly, there was no report of inservice back or left knee problems and post service complaints were subsequent to injuries suffered many years after service.  It is clear that the VA examiner's findings are consistent with the evidence of record, and he provided adequate rationales for his opinions.  He also referred to medical treatise evidence in support of his conclusions.  

The only evidence in favor of the Veteran's claims is his own assertions.  In regards to his assertions and opinions, the Board notes that while he is competent to report symptomatology, he is not competent to provide opinions as to complex medical issues, as are the etiologies of his headaches and back and left knee disorders.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, the medical evidence in this case outweighs the Veteran's lay statements.  There is no competent medical evidence to contradict the findings of the December 2013 examiner.  The examiner provided adequate rationale for the opinions based on a review of the record, examination of the Veteran, and sound medical principles.  The examiner did not rely solely on the passage of time without complaint or treatment in reaching his or the conclusions.  Rather, the passage of time without complaint or treatment was only one factor in the opinions.  The examiner relied on the objective findings in the record; i.e., the fact that the Veteran did not report, and the record did not show, any of these currently diagnosed disabilities during service, or for many years thereafter.  Therefore, the examiner concluded that the lack of symptoms during service, as well as the Veteran's assertions, and the passage of time between separation and initial treatment, were all factors in the opinion.  The examiner further found no medical literature linking the claimed low back and left knee to the only slightly shortened right leg.  As previously noted, there is no competent evidence of record to suggest otherwise.  

Therefore, the preponderance of the evidence of record is against a finding that the Veteran's current headaches, or his low back or left knee disorders, were incurred in or are otherwise directly related to his period of active service.  Moreover, as to the low back and left knee, the evidence of record is against a finding that current condition are related to a right knee disorder.  

Accordingly, service connection for headaches and low back and left knee disorders, is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  


ORDER

Service connection for migraine headaches is denied.  

Service connection for a low back disorder is denied.  

Service connection for a left knee disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


